Mr. Justice Wolf
delivered the opinion of the Court.
Juana Pérez brought suit in the District Court of Huma-cao to recover damages by reason of the death of her minor child,- three years old, who was drowned in a cattle-dip {tan-que de inmersión). A demurrer was filed by the People of *425Puerto Rico, the defendant, and sustained by the court below. The plaintiff stood on the demurrer, judgment was rendered against her and on appeal the judgment of the lower court was affirmed. The opinion of the court was delivered on December 23, 1938, by the writer, 54 P.R.R. 32.
The appellant, on January 20, 1939, filed a motion for reconsideration. As the case had only been heard by three judges and doubts remained in the minds of some of the members of the Court, we ordered a rehearing of the case which took place on May 8, 1939.
 The People of Puerto Rico insisted that no action lay against the said People because the person who constructed the cattle-dip was not and could not be considered a special agent of the People of Puerto Rico'. The whole Court accepts that view.
Under Sections 1802 and 1803 of the Civil Code the state is only responsible for an act or omission causing damages to another when the fault or negligence has been performed “through a special agent.”
The writer unquestionably adheres to the view expressed in the opinion of December 23, 1938, but at this time the rest of the court does not care to consider that question but bases its decision alone on the ground that no special agency was shown.
The judgment of the district court should be affirmed.
Mr. Justice Travieso took no part in the decision of this case.